DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-6, 8, 10, 16, 18, and 20 are presented for examination.
Claim(s) 2, 4, 7, 9, 11-15, 17, 19, and 21 has/have been canceled.
Responsive to communication filed on 27 April 2022.

Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. 

Applicant argues on pages 7-8 of the remarks:  Regarding claim 1, Hollinger (US 2017/0060607) does not teach the newly amended ‘the CPU is caused to perform the data processing performed by the programmable logic circuit via a shared memory which is shared between the programmable logic circuit and the CPU,” because the cited portions of Hollinger merely disclose carrying-out accelerator function by CAD or AFU.  Accordingly, the rejections under 35 USC 103 should be withdrawn.

Examiner’s response:  The Examiner respectfully disagrees.  Although the previously cited portions of Hollinger do not teach a shared memory between a CPU and programmable logic circuit, in view of the newly amended subject matter, the Examiner now cites to ¶¶ 63-64 and Figures 3-4 of Hollinger.
Figure 3 illustrates a CPU (processor 101) effectuating offloading tasks to a programmable circuit (CAD 210) via a shared portion (WQ 216-A) of memory (memory 201).  Further, the CPU is disclosed as performing the processing via the shared memory when the programmable logic circuit is not available for offloading (Figure 4 and ¶ 64).
Accordingly, the Examiner finds claim 1 is obvious in view of Hollinger and further in view of Palermo.  See updated rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 6, 8, 10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollinger (US 2017/0060607) and further in view of Palermo (US 2017/0177396).

Regarding claim 1, Hollinger teaches: A control apparatus for a network including servers on which virtual network functions operate, the control apparatus comprising:
a memory which stores a correspondence relation among a programmable logic circuit included in a server (¶ 38, “CAD 210 is a FPGA or ASIC connected to the processor 101 by the bus interconnection fabric”), a virtual machine operating on the server (¶ 59, “Memory 102 may further include an accelerated application 214, a AFU virtual machine (AFU VM) 230, and AFU Logic 244”);
a processor configured to control at least the virtual machine and the programmable logic circuit on which the virtual machine operates, based on the correspondence relation (¶ 60, “Accelerated application 214 is a particular application 160 called and run by processor 101 that is coherent and associated with accelerator functionality carried out by CAD 210 or by AFU VM 230”), wherein the processor is further configured to perform addition, update, or deletion of the virtual machine or the programmable logic circuit (¶ 83, “method 350 may continue by downloading the correct AFU logic 244-B and ensuring that the loading of the correct AFU logic 244-B within AFU 213 has completed (block 376)”);
cause a central processing unit (CPU) of the server to perform data processing of the virtual machine operating on the programmable logic circuit as a substitute for the programmable logic circuit (¶ 72, “If the invoked AFU logic 244 is determined at block 306 not to be the correct version or the correct type, the processor 101 enables AFU VM 230 to carry out the accelerator function associated with the correct AFU logic 244 (block 308)”; AFU VM 230 executes on standard processor if accelerator FPGA CAD 210 is not the right version); and
send an instruction to the server to cause the CPU to perform data processing performed by the programmable logic circuit as a substitute for the programmable logic circuit (¶ 30, “A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device”),
wherein the CPU is caused to perform the data processing performed by the programmable logic circuit via a shared memory which is shared between the programmable logic circuit and the CPU (Figures 3-4 and ¶¶ 63-64, “FIG. 4 illustrates coherent computer system 201 including processor 101 and CAD 210 sharing WQ portion 216-A when AFU 213 is not available”).
Hollinger does not teach, however, Palermo teaches: a virtual network function implemented by the virtual machine of the server (¶ 51, “the need for relocation/migration of VM/VNFs for temporary spikes by adding new Compute/Networking infrastructure. By identifying and assigning FPGA hardware acceleration capacity instead of general-purpose CPU capacity, the VM is in a position to keep below predetermined compute limits--while using the existing underlying server hardware”); and
autonomously cause a CPU to perform data processing as a substitute for the programmable logic circuit (¶¶ 42-48, “these embodiments are directed at dynamic scale-out of network function virtual infrastructure (NFVI) components deployed automatically using the following operations, in one embodiment … Securely unloads the FPGA when the overload condition is no longer relevant”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a virtual network function implemented by the virtual machine of the server; and autonomously cause a CPU to perform data processing as a substitute for the programmable logic circuit, as taught by Palermo, in the same way to correspondence relation, as taught by Hollinger. Both inventions are in the field of executing VMs alongside FPGAs in order to accelerate processing, and combining them would have predictably resulted in a system configured to “improve computing resource utilization”, as indicated by Palermo (¶ 2).

Regarding claim 3, Hollinger teaches: the processor is further configured to update a program of the programmable logic circuit (¶ 83, “method 350 may continue by downloading the correct AFU logic 244-B and ensuring that the loading of the correct AFU logic 244-B within AFU 213 has completed (block 376)”).

Regarding claim 5, Hollinger teaches: when the processor updates a program of the programmable logic circuit, the processor is further configured to cause a central processing unit (CPU) of the server to perform data processing of the virtual machine operating on the programmable logic circuit as a substitute for the programmable logic circuit (Figure 8, ¶¶ 73-74, steps 308, 310, and 312: while AFU VM executing on standard processor executes the acceleration function, CAD 210 downloads and loads the correct AFU Logic).

Claim(s) 6, 8, 10, 16, 18, and 20 correspond(s) to claim(s) 1, 3, and 5, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199